10 Ill. App.3d 178 (1973)
294 N.E.2d 776
ILLINOIS CONFERENCE OF THE UNITED CHURCH OF CHRIST and JOHN ZEHR, by William Zehr, His Father and Next Friend, Plaintiffs-Appellees,
v.
FIDELITY AND CASUALTY COMPANY OF NEW YORK, Defendant-Appellant.
No. 56160.
Illinois Appellate Court  First District (5th Division).
February 2, 1973.
Rehearing denied March 7, 1973.
*179 Clausen, Hirsh, Miller & Gorman, of Chicago, (Patrick J. Navin and James T. Ferrini, of counsel,) for appellant.
A. Denison Weaver, of Chicago, for appellees.
Abstract of Decision.
Reversed and remanded.